Citation Nr: 1701378	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  12-17 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. For the period prior to May 13, 2014, entitlement to an initial disability rating in excess of 50 percent for an anxiety disorder, not otherwise specified. 

2. Entitlement to a total disability evaluation based on individual unemployablity as due to service-connected disabilities (TDIU).

3. Entitlement to service connection for bilateral hearing loss.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from March 1966 to December 1968.  The Veteran also served in the United States Army National Guard for periods from October 1971 to August 1976 and from November 1982 to April 1990, and the Alaska Air Guard from August 1978 to June 1980 and April 1990 to July 2004.
  
This matter comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In June 2012, the RO issued a rating decision that granted a 50 percent disability rating for the Veteran's anxiety disorder, not otherwise specified, and depressive disorder, not otherwise specified, effective September 24, 2009.  The grant for the Veteran's anxiety disorder did not represent a total grant of benefits sought and the issue remained on appeal. See AB v. Brown, 6 Vet. App. 35 (1993).

In October 2015, the RO issued a rating decision that granted a 100 percent disability rating for service connection for an unspecified neurocognitive disorder with unspecified anxiety disorder and unspecified depressive disorder, effective May 13, 2014.  This condition was determined to be a progression of the Veteran's service-connected anxiety disorder.  While this grant does represent a grant of the maximum disability rating available, the grant was not for the entire period on appeal; accordingly, entitlement to initial disability rating in excess of 50 percent for an anxiety disorder remains on appeal for the period prior to May 13, 2014. Id.     

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. For the period prior to May 13, 2014, the Veteran's anxiety disorder produced occupational and social impairment with deficiencies in most areas; however, his anxiety disorder was not shown to produce total occupational and social impairment during this period.

2. During the period on appeal, the Veteran has more than one service-connected disability, with one disability rated at least 40 percent disabling, and with a combined disability evaluation of at least 70 percent disabling.

3. During the period on appeal, the Veteran's service-connected conditions have precluded him from maintaining substantially gainful employment consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1. For the period prior to May 13, 2014, the criteria for a 70 percent rating for an anxiety disorder, not otherwise specified, but no more than 70 percent, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9413 (2016).

2. A total disability rating based on individual unemployablity is warranted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In a claim for increased rating, the VCAA requires notice be provided of the type of evidence needed to substantiate the claim, such as, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Board finds that letters in October 2009 and May 2011 letter provided adequate VCAA notice to the Veteran. 

With regard to the duty to assist, the Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the record includes VA treatment records from the Gainesville VA Medical Center (VAMC), the St. Augustine Community-Based Outpatient Clinic (CBOC), private medical facilities identified by the Veteran, VA examinations, private evaluations submitted by the Veteran, and lay evidence.  The Board finds that, cumulatively, the VA examinations dated in March 2010, July 2011 and August 2015 are adequate because the examinations were performed by medical professionals, and the Board finds that the examinations are sufficient for rating purposes.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159 (c)(4).  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Entitlement to an Increased Rating for an Anxiety Disorder

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.   

In determining the disability evaluation, VA has a duty to consider all possible regulations which may be potentially applicable based upon the assertions and issues raised in the record.  After such a consideration, VA must explain to the Veteran the reasons and bases utilized in the government's decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  "Staged ratings" are also appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Fenderson v. West, 12 Vet. App. 119 (1999).  For the period prior to May 13, 2014, the Board notes that the Veteran's symptoms of his anxiety disorder most closely approximate the rating criteria for a 70 percent rating throughout the appeal period and that a uniform rating is warranted. 

Legal Criteria-Initial Rating (Anxiety Disorder) 

Diagnostic Code 9413 addresses Anxiety Disorders and utilizes the General Rating Formula for Mental Disorders. Under that code, evaluations may be assigned ranging between 0 and 100 percent.  A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9413. 

A 70 percent rating is assigned when an anxiety disorder causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id. 

A maximum 100 percent rating is assigned for an anxiety disorder that causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

Analysis

The Veteran was awarded service connection for an anxiety disorder, not otherwise specified in an April 2010 rating decision.  A subsequent rating action assigned a 50 percent disability rating effective to the date of the award of service connection, and a 100 percent disability rating was assigned effective on May 13, 2014.  The Veteran contends that his service-connected disability is more severe than his 50 percent rating assigned prior to May 13, 2014, and that his condition has caused him to be unemployable since May 2008.  

After review of the evidence of record, the Board finds that the Veteran's service-connected anxiety disorder caused occupational and social impairment, with deficiencies in most areas during the appeal period and that a 70 percent rating, but not higher than 70 percent, is warranted.  

In support of his appeal, the Veteran has submitted multiple private evaluations which have indicated that the Veteran's condition has been productive of severe social and occupational impairment since the Veteran filed for service connection.  In March 2011, the Veteran submitted a psychological evaluation conducted by psychologist, W.A.  

W.A. noted that upon mental status evaluation that the Veteran exhibited marked difficulties with concentration and frequently drifted off topic. The Veteran's impulse control was noted to fall below normal limits due to his history of angry outbursts and substance abuse.  His speech was noted to be rambling, but normal in terms of content. Form of thought was noted to be remarkable for circumstantiality and frequent tangentiality, and thought content was consistent with the presence of recent suicidal ideation and persistent homicidal ideation.  Intent for either act was denied.  Perceptual abnormalities were denied. W.A. noted that the Veteran's affect was somewhat blunted during the evaluation, but it was appropriate for the discussion at all times.  The Veteran was oriented to person, place and time.  The Veteran's intelligence and fund of information was noted to fall within the average range, but judgement and insight appeared to fall below normal limits. W.A. opined that the Veteran's condition caused serious impairment to the Veteran's social and occupational functioning.  The psychologist noted that the Veteran's severe symptoms were complicated by his substance abuse and his cognitive difficulties that affected his employment.  The Veteran was also noted to engage in a pattern of social isolation that was creating severe marital problems.  

In August 2013, a private psychiatrist R.G., M.D., noted that the Veteran had been treating for symptoms of depression, anxiety, impaired concentration and limited energy to function since 2006.  The psychiatrist stated that the Veteran's psychiatric symptoms were causing him to be unable to function vocationally in any profession.

In April 2014, R.G., M.D. completed a disability benefits questionnaire that diagnosed the Veteran with PTSD and major depressive disorder.  The psychiatrist reported that the Veteran's psychiatric impairments were causing occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and mood.  R.G., M.D. noted symptoms of the Veteran's condition that included, the following: depressed mood; anxiety; suspiciousness; near-continuous depression affecting the ability to function independently, appropriately, and effectively; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; flattened affect; impaired judgment; disturbances of motivation and mood; inability to establish and maintain effective relationships; and neglect of personal appearance and hygiene.

Additionally, the Veteran's treatment records from VA facilities also note severe symptoms prior to May 2014.  In July 2010, the Veteran underwent a mental health consult at the St. Augustine CBOC.  The VA psychologist noted that the Veteran reported passive symptoms of suicidal ideation, and that he had agreed to let his wife take his ammunition and store it without his knowledge.  The Veteran's wife also reported subtle changes in the Veteran's behavior such as becoming messier, more irritable, and more forgetful.  A GAF score of 45 was assigned.  

In his July 2011 VA examination, the Veteran was noted to have been more irritable over the prior few months and that he was displaying unusual behaviors, including: confusion about directions while driving, leaving family parties to walk through the dense woods; defecating in the shower; and falling asleep in the mud.  The Veteran reported periods of depression that would last a week, during which he is unable to be productive, and then periods of energy that last one to four days where would be productive.  The Veteran was reported to be living with his wife and his teenage son.  He reported relating "OK" with wife, despite outbursts of anger that cause her to worry.  He also reported enjoying canoeing and hiking with his oldest son.  The examiner noted that the Veteran was intact to person, time and place, and no hallucinations were noted.  The examiner opined that the Veteran's condition caused reduced reliability and productivity, but did not cause total occupational and social impairment.  

With disability compensation claims, the Board is directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Board finds that for the period prior to May 13, 2014, the Veteran's condition more closely reflects the criteria for 70 percent criteria under the General Rating Formula for Mental Disorders.  During this period, the Veteran's condition more closely resembles occupational and social impairment, with deficiencies in most areas.  The Veteran's medical record reflect mental health symptoms that caused the following: depressed mood; anxiety; suspiciousness; near-continuous depression affecting the ability to function independently, appropriately, and effectively; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; flattened affect; impaired judgment; disturbances of motivation and mood; inability to establish and maintain effective relationships; and neglect of personal appearance and hygiene.  

The Veteran's medical records reflect periods of suicidal ideation during this period, as well as, reduced cognitive ability and periods of usual behavior.  The Veteran's wife has reported to the St. Augustine CBOC that the Veteran was becoming messier, more irritable, and more forgetful.  During his July 2011 VA examination, the Veteran was reported to leave family parties to walk by himself, fall asleep in the mud, and become confused while driving.  

To the extent that the Veteran's symptoms have been attributed to conditions other than his service-connected anxiety disorder, the Board notes that the Veteran's depressive symptoms were noted to be a progression of his service connected disability and that R.G., M.D. indicated that the effects of the Veteran's depression and his PTSD could not be differentiated regarding what portion of the Veteran's condition caused his social and occupational functioning.  The Board notes that when it cannot differentiate between the effects of a service-connected and nonservice-connected disorder, it must attribute the effects to the service-connected disability.  See Howell v. Nicholson, 19 Vet.App. 535, 540 (2006) (explaining that the Secretary must apply the benefit of the doubt doctrine and attribute the inseparable effects of a disability to the claimant's service-connected disability); Mittleider v. West, 11 Vet.App. 181, 182 (1998).  Here, the evidence of record supports that the Veteran's depressive symptoms are related to his service-connected condition and that his depressive symptoms cannot otherwise be separated from his other diagnosed mental conditions; therefore, resolving the benefit of the doubt in favor of the Veteran the Board has attributed all of the Veteran's mental health symptoms to his service connected condition.  Due to these symptoms and their resulting functional impairment, the Board finds that the Veteran's service-connected mental condition most closely reflects the 70 percent criteria under DC 9413.  

However, the Board does not find that the Veteran's condition rises to the 100 percent level or more closely reflects the 100 percent criteria under Diagnostic Code 9411 prior to May 13, 2014.  The Board finds that during this period the Veteran reported symptoms that more closely reflected the 70 percent criteria under the General Rating Formula for Mental Disorders.  While the Veteran was not working at this time, the evidence does not indicate that the Veteran's condition was causing total social impairment during this period.  During his July 2011 VA examination, he reported relating "OK" with wife, despite outbursts of anger that caused her to worry and he reported enjoying activities with his oldest son such as canoeing and hiking.  These reports indicate both a close relationship with son and to some extent the ability to perform tasks that required concentration and commitment to an assignment.  Further, while the Veteran and his psychiatrist R.G., M.D. have indicated that the Veteran's condition precluded all work during this period, neither have reported that his condition caused total social impairment.  Accordingly, the Board finds that the Veteran condition more closely reflects the criteria for 70 percent criteria, but not higher than 70 percent, under the General Rating Formula for Mental Disorders.  

Extraschedular Rating

The Board has also considered whether the Veteran's anxiety disorder warrants referral for extra-schedular consideration is warranted for the period prior to July 11, 2014.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made. 38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate. See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms." Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination concerning whether, to accord justice, the claimant's disability picture requires the assignment of an extra- schedular rating.  Id. 

In this case, the evidence does not show that the Veteran's disability presents an exceptional disability picture, insofar as his symptoms are expressly contemplated by the rating schedule.  As outlined above, the Veteran has reported nightmares, intrusive thoughts, avoidant behaviors, social isolation, recurrent depression, suicidal ideation, homicidal ideation, irritability, short-term and long-term memory loss, other cognitive deficits that impact his ability manage his medications and finances, and neglect to his own hygiene.  Such symptoms are contemplated by the schedular criteria set forth in 38 C.F.R. § 4.130, Diagnostic Code 9411.  The regulations expressly consider many of these symptoms and further allow for other signs and symptoms of anxiety and depression which may result in occupational and social impairment.  In other words, the currently assigned diagnostic code adequately contemplates the Veteran's symptoms.  As the rating criteria adequately contemplate the Veteran's symptoms, the first step of Thun has not been met, and referral for the assignment of an extraschedular disability rating is not warranted.

Entitlement to a TDIU

A total rating based on unemployability due to service-connected disabilities may be granted if the service-connected disabilities preclude the Veteran from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent. 38 C.F.R. § 4.16 (a).

The Veteran is in receipt of service-connected compensation benefits for an anxiety disorder, not otherwise specified, evaluated as 70 percent disabling, and a scar residual status post right shin bone cyst removal, evaluated as noncompensable.  The Veteran's combined disability rating is 70 percent. The Veteran meets the initial threshold requirements for entitlement to a TDIU on a schedular basis. 38 C.F.R. § 4.16 (a).  At issue, then, is whether his service-connected disabilities, acting alone or in combination, prevent him from gaining or maintaining any type of substantially gainful employment.

Here, the Veteran's psychiatrist submitted a report stating that the Veteran's service-connected psychiatric condition has been causing symptoms of depression, anxiety, impaired concentration and limited energy to function since 2006.  He further noted that the Veteran's psychiatric symptoms were causing him to be unable to function vocationally in any profession.  Additionally, a May 2014 VA physician reported that the Veteran's psychiatric condition has caused a serious impact on his ability to be gainfully employable. 

The Board finds that these opinions to be of greater probative value than the opinion of the July 2011 VA examiner that the Veteran's condition should not preclude physical or sedentary employment.  The 2011 VA examination, in contrast, contains only a cursory assessment of the Veteran's supposed ability to engage in gainful employment, and does not appear to consider the Veteran's symptoms of impaired concentration and limited energy regarding his ability to perform and maintain gainful employment.  Thus, the Board cannot assign this opinion much probative weight in light of other favorable evidence of record. 

Accordingly, based upon the foregoing, the Board finds that the requirements for a schedular TDIU are met, and the claim is granted.


ORDER
For the period prior to May 13, 2014, a 70 percent disability rating, but no higher than 70 percent, for an anxiety disorder, not otherwise specified is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.

Entitlement to a TDIU is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.


REMAND

The Veteran was provided VA examinations regarding the etiology of his bilateral hearing loss in March 2010 and August 2015.  Unfortunately, the Board finds that the opinions provided to be inadequate; therefore, a new medical opinion must be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Here, the Board finds both opinions to be inadequate as they do not address the Veteran's in-service reports of hearing loss due to his services as a helicopter crew chief at separation from service in 1968.  As neither opinion addressed these in-service complaints in conjunction with the threshold shifts at the 2000 hertz level, the Board finds that a new VA opinion must be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file to the examiner who conducted the August 2015 audiology examination so a supplemental opinion may be provided.  If that examiner is no longer available, provide the claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials. 

If a new examination is warranted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i. The Veteran's December 1968 Report of Medical History at separation from service that notes the following: Have you ever had or have you now: hearing loss: Yes, and the physician's summary - hearing loss secondary to being crew chief in helicopter.

The examiner is to provide an opinion as to the following:

i. Determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hearing loss of either ear (or both) had its clinical onset during the Veteran's period of active service or is related to an incident, injury, or event in active service. 

The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
J.T. Sprague
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


